Citation Nr: 1200134	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a vision disability.

5.  Entitlement to service connection for a skin disability, claimed as a skin rash.

6.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

7.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to August 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas.  In an August 2007 rating decision, the RO declined to  reopen a claim of entitlement to service connection for a left shoulder disability, and denied claims of entitlement to service connection for a right shoulder disability, a right hip disability, a vision disability, and a skin rash.  In a February 2009 rating decision, the RO continued the 50 percent elevation for service-connected PTSD and denied a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9's, substantive appeals, filed in August 2008 for the first five issues listed on the first page of his document and in August 2009 for the remaining two issues, the Veteran indicated that he desired a hearing before a Veterans Law Judge.  In a September 2008 response to a VA letter regarding election of hearings, the Veteran indicated that he wanted the first available hearing, either a video conference or travel board hearing.  According to VA computer records, the Veteran was scheduled for a video conference hearing in February 2010 for which he did not appear.  However, there is no letter notifying the Veteran of the hearing in the claims folder.  Pertinently, in a March 2010 memorandum, the Veteran's representative referenced a temporary folder located at the RO indicating that such a letter may be present in that folder.  Also, the Board notes that the Veteran appeared for a Board video conference hearing for another appeal in March 2008 tending to demonstrate that the Veteran does not have a pattern of not appearing for scheduled hearings.  As it appears that the Veteran may not have received proper notice of the February 2010 video conference hearing, the Board finds that he should be rescheduled for a videoconference hearing or a travel board hearing, whichever one is available first, at the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a hearing before a Veterans Law Judge sitting at the RO or a video conference hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


